Citation Nr: 0942164	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-28 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected heel spur, left foot.

2.  Entitlement to an initial compensable disability rating 
for service-connected vitreous floaters.  

3.  Entitlement to an initial compensable disability rating 
for hyperlipidemia.  

4.  Entitlement to an initial compensable disability rating 
for service-connected erectile dysfunction.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to 
February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, granted service connection 
for a left foot heel spur, vitreous floaters, hyperlipidemia, 
and erectile dysfunction, and assigned noncompensable 
disability ratings thereto, all effective from March 2003.  

The Veteran submitted a timely notice of disagreement and 
substantive appeal as to the disability ratings assigned to 
his service-connected disabilities, which is the basis of 
this appeal.  

In August 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.  

The issue of entitlement to an initial, compensable 
disability rating for service-connected hyperlipidemia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the Veteran.




FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected heel spur, 
left foot, is characterized by pain, fatigability, and lack 
of endurance; there is no evidence that the service-connected 
left heel spur is manifested by a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
or pain on use or manipulation of the foot that is not 
alleviated by the use of an orthotic device.  

2.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected vitreous 
floaters disability is characterized by occasional floaters 
that move into his central vision.  There are no flashes, 
headaches, or pain associated with the service-connected 
disability, but the Veteran does report experiencing burning, 
stinging, and blurring, as well as gray spots toward the side 
of his vision.  The Veteran's corrected vision in his left 
eye is 20/20, while the corrected visual acuity in his right 
eye is no more than 20/25.  

3.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected erectile 
dysfunction is characterized by partial loss of erectile 
power that is controlled by medication.  There are no 
endocrine, neurological, infectious, vascular, or 
psychological changes associated with the service-connected 
erectile dysfunction.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
disability rating for service-connected heel spur, left foot, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5276 
(2009).

2.  The schedular criteria for an initial compensable 
disability rating for service-connected vitreous floaters 
have not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.75, 4.84a, Diagnostic Code 6099-6079 (2009).

3.  The schedular criteria for an initial compensable 
disability rating for service-connected erectile dysfunction 
have not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.75, 4.115b, Diagnostic Code 7599-7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.   
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009). 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the Veteran is challenging the initial 
disability rating assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  In any event, review of the 
record reveals that the RO sent the Veteran a letter in July 
2004 that apprised him of the evidence necessary to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  A later March 2006 
letter also explained how VA establishes disability 
evaluations and effective dates.  Although this second notice 
followed the adverse decision on appeal, the timing error was 
cured by a subsequent readjudication of the case, most 
recently in June 2009.

For the above reasons, no further development is required in 
order to satisfy VA's duty to notify.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claims as the RO has 
provided the Veteran with VA examinations in August 2004, May 
2006, and April 2009 in conjunction with the claims on 
appeal.  Significantly, the Veteran has not identified any 
outstanding evidence relative to his claims, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.



Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In either case, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Left Heel Spur

Entitlement to service connection for a left foot heel spur 
was granted in November 2004, and the RO assigned a 
noncompensable disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5299-5276, effective March 1, 
2003.  The Veteran has asserted that his service-connected 
left heel spur disability warrants a higher, compensable 
disability rating.  

Heel spurs are not listed within the Rating Schedule, and the 
RO assigned DC 5299-5276 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded as the first two numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2009).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.97, DC 5276, for acquired 
flatfoot.  

Under DC 5276, a noncompensable rating is warranted for mild 
flatfoot, with symptoms relieved by built-up shoe or arch 
support, and a 10 percent rating is warranted for moderate 
flatfoot, whether bilateral or unilateral, manifested by 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  For severe flatfoot manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, a 20 percent 
rating is warranted if unilateral and a 30 percent rating is 
warranted if bilateral.  For pronounced flatfoot manifested 
by marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation that is not improved by 
orthopedic shoes or appliances, a 30 percent rating is 
warranted if unilateral and a 50 percent rating is warranted 
if bilateral.  

Review of the record reveals the Veteran's service-connected 
left heel spur disability is manifested by discomfort in his 
left heel variously described as pain, tenderness, stiffness, 
and tightness.  See VA examination reports dated August 2004, 
May 2006, and April 2009.  The Veteran has consistently 
reported that he wears an orthotic in his shoes and a brace 
at night to alleviate the pain and he has testified that his 
foot bothers him the most when he is not wearing his 
orthotic.  In fact, the Veteran has testified that he could 
do virtually anything when he wears orthotics in his shoes.  
See August 2009 Travel Board transcript.  The physician who 
conducted the August 2004 VA examination noted that the 
Veteran's left heel spur did not affect his functioning or 
ability to walk, run, or do other activities.  However, 
subsequent medical evidence shows the Veteran experiences 
fatigability and lack of endurance in his left plantar heel, 
as he has decreased dorsiflexion in his left foot and his 
ability to stand or walk for long periods of time is 
diminished.  See VA examination reports dated May 2006 and 
April 2009.  Nevertheless, the evidence shows that the 
Veteran's left heel spur does not result in painful motion, 
swelling, instability, weakness, or abnormal weight bearing.  
The May 2006 examination report also reflects that the 
Veteran's range of motion was normal in his ankle when he 
flexed his knee, though that same report noted abnormal 
motion in the form of decreased dorsiflexion, left greater 
than right.  

Based on the foregoing, the Board finds that the Veteran's 
service-connected left heel spur most nearly approximates the 
level of disability contemplated by the noncompensable (zero 
percent) disability rating under DC 5276.  In making this 
determination, the Board notes that, while the evidence shows 
the Veteran experiences pain and decreased functioning with 
prolonged use, the lay and objective evidence of record 
reflects that the pain is alleviated when he wears orthotics 
in his shoes.  In fact, the Veteran has also specifically 
testified that he can do virtually anything when he wears his 
orthotics.  See August 2009 Travel Board transcript, p. 4.  
Overall, then, there is no showing of pain, weakness, or 
other such factors causing additional functional limitation 
at any time during the course of the appeal such as to enable 
the conclusion that the disability picture most reflects a 
compensable evaluation.  

A higher, compensable rating is not warranted because the 
preponderance of the evidence does not reflect that the 
Veteran's left heel spur results in a weight-bearing line 
over or medical to the great toe, inward bowing of the tendo 
Achilles, or pain on manipulation and use of the foot.  
Indeed, there is no objective evidence of abnormal weight-
bearing or pain with use or manipulation of the left foot 
when the Veteran wears his orthotics.  Therefore, the Board 
finds that the Veteran's service-connected left heel spur 
disability more nearly approximates a mild disability, which 
warrants no more than a noncompensable evaluation under DC 
5276 throughout the entirety of the rating period on appeal.  

The Board has considered evaluation of the Veteran's left 
heel spur under all other potentially appropriate diagnostic 
codes.  However, his service-connected left heel spur 
disability has never been shown to involve bilateral weak 
foot, acquired clawfoot, anterior metatarsalgia, unilateral 
hallux valgus or rigidus, hammer toes, or malunion or 
nonunion of the tarsal or metatarsal bones.  Therefore, DCs 
5277 to 5283 do not assist the Veteran in obtaining a 
compensable disability rating.  

38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require the Board to consider 
the Veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
As alluded to above, the Board has considered the Veteran's 
left heel spur under the DeLuca, and finds that, while the 
Veteran's left heel spur is manifested by pain, fatigability, 
and lack of endurance, his pain and decreased functioning is 
alleviated by orthotics in his shoes and a brace he wears 
nightly.  In addition, there is no objective evidence of 
painful motion, swelling, instability, or weakness associated 
with the service-connected left heel spur disability.  As a 
result, a higher evaluation is not warranted under the 
criteria of 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether the Veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Fenderson, supra.  However, upon reviewing the 
longitudinal record in this case, the Board finds that, at no 
time since the filing of the Veteran's claim for service 
connection, in February 2004, has his left heel spur 
disability been more disabling than as currently rated under 
this decision.

Therefore, the Board finds the preponderance of the evidence 
is against the grant of a compensable disability rating for 
service-connected heel spur, left foot, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Vitreous Floaters

Entitlement to service connection for vitreous floaters was 
granted in November 2004, and the RO assigned a 
noncompensable disability rating pursuant to 38 C.F.R. 
§ 4.84a, DC 6099-6079, effective March 1, 2003.  The Veteran 
has asserted that his service-connected vitreous floaters 
disability warrants a higher, compensable disability rating.  

Vitreous floaters are not listed on the Rating Schedule, and 
the RO assigned DC 6099-6079 pursuant to 38 C.F.R. § 4.27, 
which provides that unlisted disabilities requiring rating by 
analogy will be coded as the first two numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2009).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.84a, DC 6079, for impairment 
of central visual acuity.  

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Ratings are determined by the intersection of the horizontal 
row appropriate for one eye and the vertical column 
appropriate to the other eye from Table V.  38 C.F.R. §§ 
4.83a, 4.84a, Table V.  Under that table, a noncompensable 
evaluation is warranted where corrected vision in both eyes 
is 20/40 and a 10 percent evaluation is warranted where 
corrected vision is 20/40 in one eye and 20/50, 20/70, or 
20/100 in the other eye.  

The Board notes that, during the pendency of the Veteran's 
claim and appeal, amendments were made to the rating criteria 
evaluating disabilities of the eye.  See 73 Fed. Reg. 66,543-
48 (Aug. 6, 2008) (codified at 38 C.F.R. § 4.79, DCs 6000 to 
6091 (2009)).  This amendment was made effective from 
December 10, 2008, and only applies to applications for 
benefits received by VA on or after that date.  Therefore, 
the Veteran's claim will be evaluated under the rating 
criteria in effect prior to the amendments made effective 
from December 2008.  

Review of the record reveals that the Veteran's service-
connected vitreous floaters disability is manifested by 
occasional floaters that float around and move into his 
central vision.  The Veteran does not report any pain, 
flashes, or headaches associated with his service-connected 
disability, but he does report experiencing burning, 
stinging, and blurring, as well as gray spots toward the side 
of his vision.  See VA examination reports dated August 2004 
and April 2009.  Despite these symptoms, the Veteran's 
corrected vision in his left eye has been 20/20 throughout 
the pendency of this claim, while the Veteran's corrected 
visual acuity in his right eye was 20/20 and 20/25 at the VA 
examinations in August 2004 and April 2009, respectively.  
The preponderance of the evidence shows the Veteran's 
service-connected eye disability does not affect his 
employment or ability to conduct daily activities.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against a grant of a compensable disability 
rating under DC 6079 at any point during the pendency of the 
appeal.  While the Veteran reports experiencing gray spots, 
blurring, burning and stinging associated with his service-
connected disability, the objective evidence of record does 
not reflect that the Veteran's subjective complaints result 
in any compensable functional impairment.  

Using Table V and the findings from VA examinations conducted 
in August 2004 and April 2009, the measurement of the 
Veteran's visual acuity does not warrant a compensable 
evaluation under DC 6079.  At both VA examinations, the 
Veteran's corrected left eye visual acuity was 20/20, which 
is normal and thus, noncompensable under DC 6079.  At the 
August 2004 VA examination, the Veteran's corrected right eye 
visual acuity was 20/20, but, at the April 2009 VA 
examination, his corrected right eye visual acuity was 20/25.  
While the Veteran's right eye visual acuity has decreased 
slightly, his right eye visual acuity does not reach the 
level of a compensable evaluation under DC 6079.  

The Board has considered the Veteran's service-connected 
vitreous floaters disability under all other potentially 
applicable diagnostic codes.  However, the Veteran's service-
connected disability has never been shown to involve or 
result in other diagnoses or problems involving the eye 
contemplated under 38 C.F.R. § 4.84a, DCs 6000 to 6035.  See 
VA examination reports dated August 2004 and April 2009.  
Therefore, those diagnostic codes do not assist the Veteran 
in obtaining a compensable disability rating.  

The Board has also considered whether the Veteran was 
entitled to a "staged" rating for his service-connected 
disability.  See Fenderson, supra.  However, since the filing 
of the Veteran's claim for service connection, in February 
2004, the evidence shows that the Veteran's subjective 
complaints and the objective medical evidence of record have 
been consistent throughout the pendency of this claim and 
appeal.  The evidence shows that his disability has not been 
more disabling than as currently rated under this decision.

In summary, the Board finds that the preponderance of the 
evidence is against the grant of a compensable disability 
rating for service-connected vitreous floaters, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

Erectile Dysfunction

Entitlement to service connection for erectile dysfunction 
was granted in November 2004, and the RO assigned a 
noncompensable disability rating pursuant to 38 C.F.R. 
§ 4.115b, DC 7599-7522, effective March 1, 2003.  The Veteran 
has asserted that his service-connected erectile dysfunction 
disability warrants a higher, compensable disability rating.  

Erectile dysfunction is not listed on the Rating Schedule, 
and the RO assigned DC 6099-6079 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded as the first two numbers of 
the most closely related body part and "99."  See 38 C.F.R. 
§ 4.20 (2009).  The RO determined that the most closely 
analogous diagnostic code is 38 C.F.R. § 4.84a, DC 7522, for 
penis deformity, with loss of erectile power, which warrants 
a 20 percent rating.  

The rating criteria also provide that, when evaluating a 
disability under DC 7522, one must also review for 
entitlement to special monthly compensation under 38 C.F.R. 
§ 3.350.  However, entitlement to special monthly 
compensation for loss of a creative organ has been granted 
and will not be discussed herein.  See November 2004 Rating 
Decision.  

Review of the record reveals that the Veteran's service-
connected erectile dysfunction is manifested by loss of 
erectile power that is partially controlled by medication.  
At the August 2004 VA examination, the Veteran reported that 
his erectile dysfunction was fully responsive to medication, 
but the more recent evidence of record shows the medication 
is not as effective as it once was.  See April 2009 VA 
examination; August 2009 Travel Board transcript, p.10.  

While the evidence shows that the medication the Veteran uses 
to treat his service-connected erectile dysfunction is not as 
effective as it used to be, the Veteran has reported that the 
medication is not entirely ineffective.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
grant of a compensable rating for service-connected erectile 
dysfunction under DC 7522, as the evidence shows the Veteran 
retains erectile power, albeit reduced, with the use of 
medication.  

The Board has considered the Veteran's service-connected 
erectile dysfunction under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other DCs that provide a basis to assign a compensable 
disability rating.  The Board also finds that the Veteran's 
service-connected erectile dysfunction has never been more 
disabling than as currently rated under this decision.  
Therefore, a staged rating is not warranted in this case.  
See Fenderson, supra.  

The Board also acknowledges the Veteran's October 2005 notice 
of disagreement, in which he expresses that deformity of the 
penis should not be a factor in evaluating his erectile 
dysfunction.  However, the Board is bound to apply the rating 
criteria as they exist.  Simply stated, the Veteran's 
complaints as to the substance of the diagnostic criteria is 
beyond the scope of the Board's review.

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of an initial, compensable disability rating for 
service-connected erectile dysfunction, and the benefit-of-
the-doubt is not for application.  See Gilbert, supra.  




ORDER

Entitlement to an initial, compensable disability rating for 
heel spur, left foot, is denied.  

Entitlement to an initial, compensable disability rating for 
vitreous floaters is denied.  

Entitlement to an initial, compensable disability rating for 
erectile dysfunction is denied.  


REMAND

Entitlement to service connection for a hyperlipidemia was 
granted in November 2004, and the RO assigned a 
noncompensable disability rating pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7399-7311, effective March 1, 
2003.  The Veteran has asserted that his service-connected 
hyperlipidemia disability warrants a higher, compensable 
disability rating.  

The Board notes that service connection for hyperlipidemia 
has been severed, effective December 1, 2009.  See September 
2009 Rating Decision.  Nevertheless, because the Veteran is 
seeking an increased rating from the date service connection 
was established, e.g. March 1, 2003, the Board must evaluate 
his disability and determine whether a compensable disability 
rating is warranted at any time prior to December 2009, as 
reflected in the evidence of record.  

However, review of the record reveals there is insufficient 
medical evidence on which to evaluate the Veteran's service-
connected hyperlipidemia disability.  While the August 2004 
VA examination report reflects that the Veteran has a 
diagnosis of hyperlipidemia, the examination report does not 
indicate if the Veteran has any residual disability or 
symptoms related to his diagnosis.  In this context, the 
Board notes that the Veteran was afforded a VA Heart 
examination in April 2009 where the examiner was asked to 
determine if the Veteran has an underlying disability as a 
result of this laboratory finding.  The April 2009 examiner 
stated that the Veteran was not evaluated for hyperlipidemia 
because that was not one of the protocols evaluated in the 
rating clinic.  The examiner stated that he would comply with 
the request if a hyperlipidemia protocol was provided.  It 
does not appear that the RO requested an additional 
examination to evaluate the Veteran's service-connected 
hyperlipidemia and, therefore, the evidentiary record does 
not contain evidence which shows that the Veteran's service-
connected hyperlipidemia is manifested by symptoms that are 
ratable under the rating criteria.  

Therefore, the Board finds that a remand is necessary in 
order for the Veteran to be scheduled a VA examination that 
adequately evaluates his service-connected hyperlipidemia.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the degree of 
impairment due to any residual disability 
or symptoms related to the diagnosis of 
hyperlipidemia, if any.  The claims file 
must be made available to the examiner 
for review.

The examiner is asked to determine 
whether it is at least as likely as not 
that the Veteran has any underlying 
disability as a result of the laboratory 
finding of hyperlipidemia.  If so, he 
should provide detailed findings 
regarding each disability or symptom 
associated therewith.  All opinions 
should be accompanied by a clear 
rationale.

2.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, he should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his 
responsibility to report for any examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


